Citation Nr: 1444472	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for service-connected hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which continued the noncompensable (zero percent) rating for service-connected right ear hearing loss.  

In January 2014, the Board, in pertinent part, denied the Veteran's claim of service connection for left ear hearing loss.  Nothing in the record reflects the Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In addition, the Board remanded the right ear hearing loss claim for further development, to include a new VA examination of this service-connected disability.  Such an examination was accomplished in March 2014 which, as detailed below, the Board finds is adequate for resolution of this case.  All other development directed by the January 2014 remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The record does not reflect the Veteran has complete deafness of the nonservice-connected left ear. 

3.  The Veteran's service-connected right ear has had no more than Level I hearing loss for that ear.




CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's service-connected right ear hearing loss are not met.  38 U.S.C.A. §§ 115, 5103, 5103A, 5107 (West 2002 & Supp. 2013) ; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.85, 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in December 2010, which is clearly prior to the January 2011 rating decision that is the subject of this appeal.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim to include the information and evidence used by VA to determine disability rating(s) and effective date(s), what information and evidence he must submit, and what information and evidence will be obtained by VA.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this examination.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence showing symptoms of his right ear hearing loss that is not reflected by the evidence already of record.  He has indicated that no hearing is desired in conjunction with this case.  Moreover, he was accorded VA medical examinations in July 2009 and March 2014 which evaluated his hearing loss.  A review of these examination reports indicates they were completed in accord with the requirements of 38 C.F.R. § 4.85(a), and the latter examination also discussed the functional effects of this disability as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his right ear hearing loss has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

Pursuant to 38 C.F.R. § 4.85(f), where impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a numeric designation at Level I, subject to the provisions of 38 C.F.R. § 3.383(a)(3).  (The latter regulation applies only where there is total deafness in the non-service-connected ear.) .  

In this case, the Veteran has provided anecdotal evidence of his hearing loss, to include trouble hearing conversations, problems when background noise is present, and the use of hearing aids.  However, for the purpose of determining whether a compensable schedular rating is warranted, the Board must look at audiological evaluations conducted in accord with the requirements of 38 C.F.R. § 4.85(a).  Here, it appears that only the July 2009 and March 2014 VA audio examinations satisfy these requirements.

The July 2009 VA audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
60
65
49
LEFT
30
35
45
50
40

Speech recognition scores were 96 percent for the right ear, and 98 percent for the left ear. 

The March 2014 VA audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
50
65
65
53
LEFT
35
45
55
50
46

Speech recognition scores were again 96 percent for the right ear, and 98 percent for the left ear. 

These results do not reflect total deafness of the nonservice-connected left ear.  As such, it is considered to have Level I hearing loss for VA purposes.  In addition, these results do not reflect the service-connected right ear has the type of exceptional hearing loss pursuant to 38 C.F.R. § 4.86 that warrants consideration of Table VIa.

The Board observes that the findings of both the July 2009 and March 2014 VA audio examinations correspond to Level I hearing for the right ear under Table VI.  Moreover, it is noted that even if the Veteran were service-connected for the left ear, the results on these examinations also correspond to Level I hearing for that ear under Table VI.  These results, in turn, correspond to the current noncompensable (zero percent) rating under Table VII.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the schedular criteria for a compensable rating for his service-connected hearing loss of the right ear.  The Board notes that in making this determination it took into consideration the potential applicability of "staged" rating(s).  However, the record does not show any distinctive period(s) where this disability met or nearly approximated the criteria for a compensable rating.  Therefore, no such "staged" rating(s) is warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability as it is meant to encompass his overall level of hearing loss.  Further, the type of hearing difficulties discussed by the Veteran in his daily life, and noted in the March 2014 VA examination, appear to be the type of impairment generally associated with this disability to include difficulty hearing conversations and the use of hearing aids.  The record contains no evidence of an exceptional or unusual clinical picture regarding the Veteran's service-connected right ear hearing loss, or of any other reason why an extraschedular rating should be assigned for this disability.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected right ear hearing loss and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, however, there is no indication that the Veteran in unemployable due solely to his service-connected right ear hearing loss.  Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.


ORDER

Entitlement to a compensable rating for service-connected hearing loss of the right ear is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


